Citation Nr: 1107394	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
status post right fourth tendon injury and fifth finger injury 
(dominant hand).

2.  Entitlement to an initial compensable evaluation for the 
residual scar status post scalp laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 
2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in August 2010.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his appeal 
regarding the issue of an increased rating for the status post 
right fourth tendon injury and fifth finger injury (dominant 
hand) from appellate consideration.

2.  The residual scar status post scalp laceration is not shown 
to be 5 or more inches in length, at least 1/4 inch wide at its 
widest part, elevated or depressed on palpation of surface 
contour of scar, adherent to underlying tissue, hypo/hyper-
pigmented in an area exceeding six square inches, abnormal in 
skin texture, missing underlying soft tissue in an area exceeding 
6 square inches, indurated and inflexible in an area exceeding 
six square inches, or painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, regarding the issue 
of an increased rating for the status post right fourth tendon 
injury and fifth finger injury (dominant hand), by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for a compensable evaluation for the residual 
scar status post scalp laceration have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in August 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the residual scar in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letter.  The notice requirements pertinent to the issue addressed 
in this decision have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Right Hand

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a July 2010 
statement, before a final decision was promulgated by the Board, 
the Veteran, through his representative, notified the Board that 
he wished to withdraw his appeal regarding the issue of 
entitlement to an increased rating for the status post right 
fourth tendon injury and fifth finger injury (dominant hand).  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration in this regard.  Accordingly, the Board 
does not have jurisdiction to review this issue on appeal and it 
is dismissed.



Residual Scar 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from the 
time the claim is file until VA makes a final decision.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement
50
 
With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for purposes 
of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.
Note (3): Take into consideration unretouched color photographs 
when evaluating under these criteria.
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009)

Factual Background and Analysis

In the appealed February 2007 rating decision, the RO granted 
service connection for residual scar status post scalp laceration 
and assigned a noncompensable rating for the scar, effective 
November 1, 2006, the day following the Veteran's separation from 
service.  

During a September 2006 VA fee basis examination, the examiner 
observed a scar on the left pariental which measured 6.0 
centimeters by .2 centimeters with hypopigmentation of less than 
six square inches.  Objectively, there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
keloid formation, hyperpigmentation, abnormal texture, 
inflammation or edema.  The scar did not cause distortion.  The 
scar did not cause any asymmetry of the nose, chin, forehead, 
eyes, ears, cheeks or lips.  There were no signs of skin disease.   

During a March 2010 VA fee basis examination, the Veteran 
complained of pain in the head scar.  The examiner observed a 
linear scar on the left top head which measured 6.0 centimeters 
by .2 centimeters.  Objectively, the scar was not painful on 
examination.  There was no skin breakdown.  The scar was 
superficial with no underlying tissue damage.  There was no 
inflammation, edema, keloid formation or disfigurement.  The scar 
did not limit the Veteran's motion and there was no limitation of 
function due to the scar.

Given its review of the medical evidence of record, the Board 
finds that an initial compensable rating for the residual scar 
status post scalp laceration is not warranted.  The criteria for 
a compensable rating would require demonstration of one 
characteristic of disfigurement (i.e., demonstration of one of 
the following -scar: 5 or more inches in length, at least 1/4 inch 
wide at its widest part, elevated or depressed on palpation of 
surface contour of scar, adherent to underlying tissue, 
hypo/hyper-pigmented in an area exceeding six square inches, 
abnormal in skin texture, missing underlying soft tissue in an 
area exceeding 6 square inches, indurated and inflexible in an 
area exceeding six square inches).  During this appeal period, 
such impairment has simply not been documented.  

Additionally, the Board notes that this superficial scar has not 
been shown to be painful on examination.  In this regard, the 
Board notes that in the April 2010 VA examination, despite the 
Veteran's complaints, on objective examination, the scar was not 
painful on examination.  Thus a compensable rating is not 
warranted under any other rating criteria contemplating scar 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Finally, the Board finds that the scar disability is not so 
unusual or exceptional as to render impractical the application 
of the regular schedular standards at any time during the 
pendency of the evaluation period and the facts of this case do 
not present such an extraordinary disability picture such that 
the Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).



	(CONTINUED ON NEXT PAGE)





ORDER

The issue of an increased rating for the status post right fourth 
tendon injury and fifth finger injury (dominant hand) is 
dismissed.

An initial compensable rating for the residual scar status post 
scalp laceration is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


